United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2236
                                  ___________

Joann Brewer Wiley,                      *
                                         *
       Plaintiff - Appellant,            *
                                         *
       v.                                *
                                         *
Kurt Knickrehm, individually and in      *
his official capacity as Director of the *
Department of Human Services,            *
                                         *
       Defendants - Appellees,           *   Appeal from the United States
                                         *   District Court for the
David Fray, in his individual capacity, *    Eastern District of Arkansas.
                                         *
       Defendant,                        *       [UNPUBLISHED]
                                         *
Bob Clark, individually and in his       *
official capacity as Conway Human        *
Development Center Superintendent; *
Calvin Price, individually and in his    *
official capacity as Conway Human        *
Development Center Assistant;            *
Beverly Peterson, individually and in *
her official capacity as Conway Human *
Development Center Total Care Team *
Leader; Marilyn Junyor, individually     *
and in her official capacity as Nurse    *
Service Administrator at Conway          *
Human Development Center; Charles *
Green, in his official capacity as       *
Director of Arkansas Department of       *
Human Services, Division of Human       *
Developmental Disabilities Services,    *
                                        *
      Defendants - Appellees.           *
                                   ___________

                             Submitted: December 18, 2003

                                  Filed: May 13, 2004
                                   ___________

Before MELLOY, MCMILLIAN, and BOWMAN, Circuit Judges.
                          ___________

PER CURIAM.

      The District Court1 granted summary judgment in favor of all defendants on
Joann Brewer Wiley's claims under 42 U.S.C. § 1983 and the Arkansas Civil Rights
Act for speech retaliation, as well as on her claim under the Family and Medical
Leave Act. Wiley appeals only the speech-retaliation portion of the District Court's
decision.

      Having carefully reviewed de novo the issues raised in this appeal, we hold that
the District Court correctly held that no reasonable juror could conclude that Wiley's
speech played a substantial role in any adverse employment action taken against her.
We also hold that the District Court properly analyzed Wiley's speech-retaliation
claim under the test set forth in Mt. Healthy City School District Board of Education
v. Doyle, 429 U.S. 274 (1977). Inasmuch as we agree entirely with the District
Court's resolution of the case, we need not, and do not, reach the argument of
defendants that they were entitled to qualified immunity from suit in this case.


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
     Finding no error of law, we affirm on the basis of the District Court's thorough
and well-reasoned order. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-